Citation Nr: 1121775	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-14 578	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to a special monthly pension based on the need for regular aid and attendance or on housebound status.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from April 1948 to April 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The record reflects that the Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge in April 2011, but that he failed to report for the hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to special monthly pension based on being housebound and the need for regular aid and attendance of another person.  Upon review of the record, the Board has determined that additional evidence is necessary prior to adjudicating the claim.

Special monthly pension benefits are payable to veterans of a period of war who need regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2010).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A veteran will be considered to be in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2010).  See 38 C.F.R. § 3.351(b), (c) (2010).

The criteria to be considered in establishing a factual need for aid and attendance include: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or, incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

Being bedridden is a proper basis for the determination.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2010).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.

If not in need of regular aid and attendance, a veteran may also be entitled to improved pension on the basis of being permanently housebound.  Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the veteran either: has an additional disability or disabilities independently ratable at 60 percent or more; separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

In order to be considered "permanently housebound," the requirement that the veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the veteran is simply unable to leave the home to earn a living, as opposed to requiring that the veteran be unable to leave the house at all.  Id. at 222.

Service connection is not in effect for any disability.  The evidence of record reflects that the veteran has been given diagnoses and ratings for pension purposes for coronary artery disease at 60 percent and dysuria at 0 percent.

An April 2008 Medical Statement for Consideration of Aid & Attendance was completed and signed by J. Magnani, M.D., who diagnosed coronary artery disease.  The physician reported that the Veteran did not have any limitation of his activities and did not require the assistance of another person to perform the activities of daily living due to his coronary artery disease.   

On the other hand, in a subsequent August 2008 statement, F. Dumlao, M.D., reported treating the Veteran for management of his cardiovascular disease.  Dr. Dumlao reported that over the years, the Veteran's heart has permanently weakened.  It was stated that as a result, the Veteran becomes short of breath with everyday tasks such as walking, cleaning and carrying heavy objects.  Dr. Dumalo requested that the Veteran be evaluated for any home services that may benefit his quality of life given his physical limitations.  Additional private treatment records dated in 2009 reveal that the Veteran has chronic coronary artery disease with exertional windedness and a recurrent angina. 

In light of the above, the Board finds that a medical examination would aid in addressing this claim.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated the Veteran since February 2008, especially those who have treated him for his heart condition.  After securing the necessary release, the RO/AMC should obtain any records identified which are not duplicates of those contained in the claims file.

2.  After completion of the above to the extent possible, schedule the Veteran for a VA general medical examination as well as an aid and attendance/housebound examination.  The claims file should be made available to any examiner in conjunction with examination.

The examiner(s) should describe all the Veteran's health problems, both mental and physical, and their impact on his ability to perform the functions of daily living.  All indicated tests and studies should be done, and all findings should be reported in detail.  

3.  Following completion of the above, the issue of entitlement to a special monthly pension based on the need for regular aid and attendance or on housebound status should be adjudicated.  If the decision remains adverse, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

